DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 16 May 2022 is acknowledged. Claims 1-8 are considered for examination and 9-15 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horbach [U.S. Patent No. 3675174].
Regarding claim 1, Horbach discloses an inductor (e.g., 10, column 3, line 41, Fig. 1), comprising:
a winding wire (e.g., 20, column 3, lines 70-71) configured to have a specific shape (shaped into windings 21, 22, column 4, lines 1-5, Fig. 4); and
a housing (e.g., comprising bobbin 14, 16, pre-encapsulated with epoxy material 40, column 6, lines 6-33, Fig. 18-21) configured to expose opposite end portions of the winding wire (e.g., lead 30 not covered by housing, column 4, lines 28-30, see Fig. 17 and 23) and to fix at least a part of a rest of the winding wire (e.g., 20 formed into windings 21, 22) in the housing, and
wherein each of the opposite end portions is a region having a specific
length from each of opposite edge sides of the winding wire (e.g., lead 30 not covered by housing, column 4, lines 28-30, see Fig. 17), and
wherein the housing includes a nonmagnetic material having a nonconductive property (e.g., epoxy, column 6, lines 6-7).
Regarding claim 2, Horbach discloses the winding wire 20 is configured to wind a self-bonding conducting wire (e.g., has epoxy overcoat 52, aside from polyamide insulation, column 6, lines 25-30) in the specific shape to expose the opposite end portions of the winding wire.
Regarding claim 4, Horbach discloses that the opposite end portions of the winding wire (e.g., lead 30) are soldered before being mounted on the printed circuit board (see column 4, lines 28-30).
Regarding claim 7, Horbach discloses the winding wire 20 includes a sheath (e.g., polyamide coating, column 3, lines 70-71) made of a material having a first melting point, wherein the housing is made of a material (e.g., outer part of housing made of epoxy pellet 40, column 6, lines 6-33) having a second melting point and the second melting point is less than the first melting point (e.g., epoxy pellets melts without affecting the wire sheath polyamide), and 
wherein injection molding is performed at a temperature above the second melting point and below the first melting point (see column 6, lines 62-70).
Regarding claim 8, Horbach discloses further comprising: a magnetic core (see column 1, lines11-12) configured to be fixed to the housing to be spaced away from the opposite end portions of the winding wire (housing portion which includes bobbin 14, 16 has extended portion 28 where external lead is held to be away from tubular core 14c, 16c of bobbin, column 3, lines 52-55, see Figure 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach.
Regarding claim 3, Horbach discloses the instant claimed invention discussed above except for the opposite end portions of the winding wire are mounted on a printed circuit board to be soldered to the printed circuit board.
 However, Horbach discloses the coil device 10 being used in printing machines (column 1, lines 11-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil device 10 be mounted on a printed circuit board and have the opposite end portions of the winding wire (e.g., lead 30) are mounted on a printed circuit board to be soldered to the printed circuit board since the objective is to have the coil secured to maintain its unaltered operating characteristic over extreme shock where it is subjected to.
Regarding claim 5, Horbach discloses the opposite end portions of the winding wire (e.g., lead 30) are bent (e.g., down ward, see orientation of the device in Fig. 1 and 3) in a mounting direction of the printed circuit board when the opposite end portions of the winding wire protrude toward a direction different from the mounting direction of the printed circuit board (e.g., printed board is parallel with bottom or longitudinal side of product 10 in Fig. 1).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Heumann et al. [U.S. Patent No. EP 1933341 A2].
Regarding claim 6, Horbach discloses the instant claimed invention discussed above except for a dummy pin,
wherein the dummy pin is installed in at least one groove formed at a corner region of the housing where the opposite end portions of the winding wire are not disposed such that the inductor 1s fixed to a printed circuit board.
Heumann discloses a dummy pin (e.g., support member 15, see translation, shown in Figure 6), wherein the dummy pin 15 is installed in at least one groove formed at a corner region of housing 17 where the opposite end portions of winding wire (e.g., end portions 13, 14 of wire 1) are not disposed such that the inductor is fixed to a printed circuit board 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dummy pin for the inductor component as taught by Heumann to the coil device of Horbach to provide additional support for the coil device when mounted on the printed circuit board and to relieve stress on electrical terminals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837